DETAILED ACTION
The Previous office action sent on 11/01/2021 has been is vacated/withdrawn, a new office action is issued to correct the typo errors.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by anticipated Mitsuba [US Pat 2018/0216390].

Regarding claim 1: Mitsuba discloses a linear actuator (100) comprising an electric motor (30), a transmission (50), a spindle (60) a spindle nut (see fig 2), a housing (motor housing), an outer tube (20) and an inner tube (24); the outer tube (7) being connected to the housing ; the spindle  being interconnected to the transmission (50) via coupling; the spindle nut ([0004]) being arranged on the spindle (60); the inner tube (8) being connected to the spindle nut ([0004]); the spindle nut and the inner tube (24) being guided inside the outer tube (20); 
wherein the transmission (50) including a transmission housing, a transmission input end (52) and a transmission output (64) end positioned opposite the transmission input end (35); 
the electric motor (30) having an output shaft ([0005]) being coaxially connected to the transmission input end of the transmission;
wherein the  coupling (56) comprises a first coupling part (57) being connected to and rotatable with the output end of the transmission (see [0086]), a second coupling part (62) being connected to and rotatable with the end of the spindle (60, the second coupling part 62 is connected with the rotating spindle 60 therefore the second coupling part is rotatable with the output end of the spindle) and a coupling member (63) disposed between the first and second coupling parts (51, 62) and slidably engaged with the first and second coupling parts (51,62).

Regarding claim 2: Mitsuba discloses wherein the transmission comprises a planetary gear set having a sun gear (52) arranged in the centre of the transmission housing, a planet carrier (54) and a number of planet gears (53) rotatably mounted on the planet carrier (54) and surrounding the sun gear (52).

Regarding claim 3: Mitsuba discloses wherein the input end of the transmission being constituted by a sun gear (52) and the output end of the transmission being constituted by a planet carrier (54).

Regarding claim 4: Mitsuba discloses wherein the planet carrier (54) has a first end (51) facing the transmission housing and a second end (51t) opposite the first end, the second end (51t) having a number of coupling elements (51t) protruding perpendicularly from the surface of the second end and the second end (51t) of the planet carrier (54) constituting the first coupling part forming an integrated part of the planet carrier (54).

Regarding claim 5: Mitsuba discloses wherein the second coupling part (62) is provided with four protruding coupling elements (62t) for engaging the coupling member (63) and the coupling elements (62t) are protruding perpendicularly from the first surface of said second coupling part (62, see fig 6).

Regarding claim 6: Mitsuba discloses wherein in the coupling member (63) is an intermediated element disposed between the first and the second coupling parts (57,62) having a set of recesses (63g, 63h) arranged on each side of the coupling member (62t).

Regarding claim 7: Mitsuba discloses wherein the coupling member (63) is provided with a hole (see fig 6) in the centre for partially accommodating part of the end of the spindle (60).

Regarding claim 8: Mitsuba discloses wherein the second coupling part (62) has an internal portion (see fig 4) for engaging the spindle end (60).

Regarding claim 9: Mitsuba discloses wherein the planet carrier (54) having has a collar facing the transmission housing (51a) and an outer surface forming a journal bearing surface.

Regarding claim 10: Mitsuba discloses wherein the second coupling part (62) has an elongated element (fig 4) protruding perpendicular from a second surface of said second coupling part (fig 4).
Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. In response to applicant argument that the spindle is interconnected to the transmission via a coupling, that the first coupling part of the coupling is connected to and rotatable with the output end of the transmission, and that the second coupling part is connected to and rotatable with the end of the spindle. 
Considering the first coupling element (57) and second coupling element (62),
the first coupling part (57) being connected to and rotatable with the output end of the transmission (see [0086]), the second coupling part (62) being connected to and rotatable with the end of the spindle (60, the second coupling part 62 is connected with the rotating spindle 60 therefore the second coupling part is rotatable with the output end of the spindle) and a coupling member (63) disposed between the first and second coupling parts (51, 62) and slidably engaged with the first and second coupling parts (51,62).
 

    PNG
    media_image1.png
    727
    562
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658